Jenkins, P. J.
Where one of two tenants in common, holding an equal interest with the other, rents from the other his half interest in the land, and in the rent note embodies a provision undertaking to give to the payee a first claim on all farm produce raised on the “entire'prem*462ises for the ensuing year,” this provision is ineffectual to create a lien on the produce to be raised on the undivided interest of the premises belonging to the maker of the note. Stephens v. Tucker, 55 Ga. 543, 544; Hall v. State, 2 Ga. App. 739 (59 S. E. 26); Ga. L. 1924, p. 125. Accordingly, in a contest over the crop raised on the entire premises the court did not err in apportioning one half of the crop to the payee of the note, representing the landlord’s lien on the crops, and the remaining half to one who had acquired a valid lien on the crops, inferior to the landlord’s lien.
Decided May 15, 1926.
M. G. Edwards, for plaintiff in error.
22". A. Willdnson, 22. 22. Jones, contra.

Judgment affirmed.


Stephens and Bell, JJ., concur.